Title: From George Washington to David Stuart, 20 January 1794
From: Washington, George
To: Stuart, David


          
            Dear Sir,
            Philadelphia 20th Jany 1794
          
          Your letter of the 6th instant came duly to hand. As you
            appear to have taken a final determination, I can say nothing more on the subject of its
            disclosure than that it would have been pleasing to me if it had been convenient to
            yourselves, that those who began shd have compleated the work; and not to have left the
            harvest to your labours to be reaped by others.
          As you are better acquainted than I am with characters in the vicinity of the federal
            City, and with those not so remote as to make an attendance therein inconvenient: Know
            also the connections of individuals in point of interest with the same, & how far
            those connections ought to disqualify them for Commissioners, I would thank you for the
            names, of such as in your judgment are most likely to subserve the public purposes.
            Wishing as I do to make a good choice of successors, every aid I can derive towards the
            accomplishment of it would be gratefully received.
          Well qualified men might perhaps be had in George Town, or among the Proprietors; but how far their local, & perhaps jarring interests and views
            might render them unfit for the trust, being questionable, your opinion thereon would be
            agreeable to Dear Sir Your Obedt & Affecte Servt
          
            Go: Washington
          
        